Case: 10-60722 Document: 00511487611 Page: 1 Date Filed: 05/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 24, 2011
                                     No. 10-60722
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CARL R. BRANDON,

                                                   Plaintiff-Appellant

v.

FRANK DAVIS, Sheriff; BOARD OF SUPERVISORS; MARVIN LUCAS; JOE
DOTSON; LEE CURTIS YOUNG; CARL HILL; BOBBY R. CLAIBORNE,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 5:09-CV-35


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges.
PER CURIAM:*
       Carl R. Brandon, Mississippi prisoner # 130780, appeals the district
court’s grant of the defendants’ motion for summary judgment and its
concomitant dismissal, for want of exhaustion, of the 42 U.S.C. § 1983 suit that
he filed to challenge the living conditions to which he was subjected as a pretrial
detainee. In his brief to this court, Brandon insists that he exhausted his




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60722 Document: 00511487611 Page: 2 Date Filed: 05/24/2011

                                  No. 10-60722

administrative remedies, and he also argues that application of the Prison
Litigation Reform Act (PLRA) infringes his right of access to courts.
      This court reviews a grant of summary judgment de novo. Dillon v.
Rogers, 596 F.3d 260, 266 (5th Cir. 2010). “The court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” F ED.
R. C IV. P. 56(a). “The PLRA requires exhaustion of such administrative remedies
as are available.” Jones v. Bock, 549 U.S. 199, 217 (2007) (internal quotation
marks and citation omitted).
      Our review of the record and Brandon’s arguments shows that he has
failed to establish compliance with the procedural rules of the grievance process
adopted by the Claiborne County Jail. He has likewise failed to show error in
connection with the district court’s judgment. We decline to consider Brandon’s
access to courts claim because it is raised for the first time in this appeal. See
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342-43 (5th Cir. 1999).
      AFFIRMED.




                                        2